       Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 1 of 19



WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (SBN 241710)
asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
Additional Counsel Listed on Following Page      Fax: 415-553-9810

                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUIZ TOVAR, LAWRENCE
MWAURA, LUCIANO GONZALO                          PLAINTIFFS’ OBJECTIONS TO
MENDOZA JERONIMO, CORAIMA                        DEFENDANTS’ WRITTEN PLAN TO
YARITZA SANCHEZ NUÑEZ, JAVIER
                                                 IMPROVE MEDICAL ASSISTANCE
ALFARO, DUNG TUAN DANG,
                                                 FOR COVID-POSITIVE DETAINEES
                       Petitioners-Plaintiffs,   AT MESA VERDE

                     v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
       Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 2 of 19



BREE BERNWANGER* (NY SBN 5036397)      MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                 mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)            COOLEY LLP
hrodarte@lccrsf.org                    101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                 San Francisco, CA 94111
CIVIL RIGHTS OF                        Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                 Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                TIMOTHY W. COOK (Mass. BBO# 688688)*
Telephone: (415) 814-7631              tcook@cooley.com
                                       FRANCISCO M. UNGER (Mass. BBO#
JUDAH LAKIN (SBN 307740)               698807)*
judah@lakinwille.com                   funger@cooley.com
AMALIA WILLE (SBN 293342)              COOLEY LLP
amalia@lakinwille.com                  500 Boylston Street
LAKIN & WILLE LLP                      Boston, MA 02116
1939 Harrison Street, Suite 420        Telephone: (617) 937-2300
Oakland, CA 94612                      Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219              Attorneys for Petitioners-Plaintiffs
JORDAN WELLS (SBN 326491)              *Admitted Pro Hac Vice
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297




   REDACTED VERSION OF DOCUMENT SUBMITTED PARTIALLY UNDER SEAL




                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
          Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 3 of 19




                                                TABLE OF CONTENTS

I.      INTRODUCTION .............................................................................................................. 1
II.     BACKGROUND ................................................................................................................ 2
        A.        Defendants Submitted an Outdated, Incomplete Draft Medical Plan for Plaintiffs’
                  Review. ................................................................................................................... 2
        B.        Defendants Failed to Meet and Confer, Contrary to the Court’s Order.................. 3
        C.        Defendants Submitted An Unresponsive Medical Plan in Defense of its Current
                  Practices. ................................................................................................................. 4
III.    PLAINTIFFS’ SPECIFIC OBJECTIONS TO DEFENDANTS’ MEDICAL PLAN ........ 6
IV.     DEFENDANTS’ CONTRACT FOR THE PROVISION OF MEDICAL CARE
        REQUIRES MORE MEDICAL PLANNING AND PREPAREDNESS BUT
        INCENTIVIZES LIMITING CARE. ............................................................................... 11
V.      CONCLUSION ................................................................................................................. 13




                                       i
                           CASE NO. 3:20-CV-02731-VC
       PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
       MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
             Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 4 of 19




                                                                Authorities


Blake Ellis & Melanie Hicken, “Please Help Me Before It’s Too Late,” CNN, Jan. 25, 2019,
  https://www.cnn.com/interactive/2019/06/us/jail-health-care-ccs-invs/ .................................. 13

DHS Office of Inspector General, “Management Alert - Issues Requiring Action at the Adelanto
 ICE Processing Facility in Adelanto, California, September 27, 2018,
 https://www.oig.dhs.gov/sites/default/files/assets/Mga/2018/oig-18-86-sep18.pdf) ............... 10

Dictionary, Merriam Webster,
  https://www.merriam-webster.com/dictionary/plan ................................................................. 11

ICE, Progress in Implementing 2011 PBNDS Standards 5 (Jan. 17, 2017),
  https://www.hsdl.org/?abstract&did=818058 ........................................................................... 12

Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional &
   Detention Facilities,
   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
   correctional-detention.html ......................................................................................................... 8

                                                                    Rules


Civ. L.R. 7-9(a) ............................................................................................................................... 6
Civ. L.R. 7-9(b)............................................................................................................................... 6




                                       ii
                           CASE NO. 3:20-CV-02731-VC
       PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
       MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
         Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 5 of 19




        I.     INTRODUCTION

       Defendants have effectively flouted this Court’s order, ignored its guidance, and refused

to engage with Plaintiffs or their experts. On August 21, 2020, this Court ordered Defendants to

create a “written plan to improve their system of monitoring, caring for, and responding to

medical assistance requests from detainees who have tested positive and who have health

conditions that the CDC has identified as creating an elevated risk of complications.” Dkt. 595 at

1. This Court expressed a strong “hope[] and expect[ation]” that the plan could be agreeable to

all parties, after meaningful consultation, but permitted Plaintiffs to file objections should there

be a dispute. Id. at 1-2. Because Defendants failed to meaningfully engage with Plaintiffs and

produced a Medical Plan which is nothing more than an attempted formalization of its

inadequate practices and an opposition to an invisible motion, Plaintiffs object.

       The Medical Plan is too vague even to describe meaningfully the current practice at Mesa

Verde, let alone provide for improvements to practices recognized as deficient. Instead, it

attempts to dress up the ineffective protocols that have been in place for months that failed to

anticipate a readily foreseeable outbreak, prevent its spread, protect those most medically

vulnerable, and respond to the dire and growing medical needs of class members. Defendants

make no effort to rebut reports of their deficiencies and instead rely on the medical overseer of

Mesa Verde who has seemingly never visited the facility since the onset of the COVID-19

pandemic.

       Rather than heed the Court’s explicit guidance, Defendants have opposed a straw-man

injunction that was neither requested nor ordered. Contrary to Defendants’ assertions, Plaintiffs

have not sought further injunctive relief on medical care. Instead, they had hoped to work with

Defendants, consistent with the Court’s expectation, to reach meaningful change that would

                                    1
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
          Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 6 of 19




recognize the time-sensitive need for improvement. Having been rebuffed, and in response to the

express instructions of this Court, Plaintiffs outline objections to Defendants’ Medical Plan in the

hope that Defendants will incorporate Plaintiffs’ suggestions to obviate the need for further

motion practice on medical care at Mesa Verde. However, due to Defendants’ unwillingness to

engage in meaningful negotiation, the Court should grant Plaintiffs prompt discovery on the

medical care at Mesa Verde to permit Plaintiffs to seek timely injunctive relief if warranted.

        II.       BACKGROUND

         A.       Defendants Submitted an Outdated, Incomplete Draft Medical Plan for
                  Plaintiffs’ Review.

         Prior to last week, Defendants had no written plan to respond to COVID-related medical

needs at Mesa Verde. See Bernwanger Dec. ¶ 2, Exh. A. On August 26, 2020, in response to this

Court’s Order, Defendants produced three documents constituting a “draft of the medical plan”

that was still “awaiting additional input from [ICE Health Service Corps]” (hereinafter “Draft

Medical Plan”). Bernwanger Dec. Exhs. B-D. First, Defendants produced GEO guidance from

February 28, 2020 concerning COVID-19 management. Id. Exh. B. That guidance was not

specific to Mesa Verde and was outdated; for example, it advised staff that “clinical

observations” for diagnosing COVID required “a history of recent travel to China (within 14

days).” Id. at 1. Second, Defendants provided a one-page “Brief Summary of CDC’s

Recommendations for High-Risk Patients Living in Congregate Housing to Prevent COVID-19.”

Id. at Exh. C. This document was also not specific to Mesa Verde and appears written to provide

guidance to individuals in custody, not to translate CDC guidance to Facility personnel as a plan

would.1 Finally, Defendants provided a three-page comparison document listing “CDC treatment


1
 This document is a modification of a document produced by CDC for “Living in Shared Housing,” such as
“apartments, condominiums, student or faculty housing,” etc. It is not clear if or how this document was used at
Mesa Verde.
                                    2
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
          Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 7 of 19




guidelines for COVID-19” alongside “Wellpath Medical response/treatment” (hereinafter

“Wellpath Response/Treatment Document”). Defendants sent no further drafts or edits to

Plaintiffs.

        B.       Defendants Failed to Meet and Confer, Contrary to the Court’s Order.
        After sending Plaintiffs the three documents described above, Defendants refused to

engage in the court-ordered process for developing the plan. Specifically, the Court ordered that

Defendants (1) submit a draft plan to class counsel, (2) “confer in detail about the draft,” (3)

“give serious consideration” to Plaintiffs’ suggested improvements, and (4) file a final draft of

the plan. Dkt. 595 at 2. Defendants’ Medical Plan—which they appear to have spent significantly

less energy on than a legal brief and declaration arguing that they do not need a plan—is the

product of their refusal to meet the Court’s expectations at every turn.

        Defendants never supplemented their initial draft plan with Plaintiffs, despite multiple

requests from Plaintiffs to meet and confer as Defendants revised their draft. See Bernwanger

Dec. ¶¶ 6-7. Within hours of receiving the Draft Medical Plan, Plaintiffs notified Defendants that

the Draft was outdated and generic, failing to comply even with the broadest requirements of the

Court’s order. Bernwanger Dec. Exhs. E, F. Compare Id. Exhs. B-D (including policy dated

February 2020) with Dkt. 595 (ordering a plan to “improve” care “designed to deal with the

current situation at Mesa Verde.”). Although Defendants ultimately added additional documents

when they filed their Medical Plan with the Court, Defendants failed to share them with

Plaintiffs for consultation or feedback, contrary to the Court’s order.

        For example, Defendants decided to include August 2020 IHSC Guidance in support of

their plan, but never shared that document with Plaintiffs. See Dkt. 645-2 at 10.2 And although

Defendants informed Plaintiffs that they were consulting on the Medical Plan with Wellpath and

Dr. Medrano, at no point did Defendants share any proposals from Wellpath or Dr. Medrano, any

draft declarations from Dr. Medrano, or offer a chance to engage with Dr. Medrano’s apparent

2
  The document was dated August 7, 2020, and thus was readily available when Defendants provided Plaintiffs with
their Draft Medical Plan.
                                    3
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
         Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 8 of 19




rejection of Plaintiffs’ proposals. For example, although Dr. Medrano apparently disagreed with

Plaintiffs’ recommendation, drawn from multiple expert opinions, that an adequate medical plan

must provide protocols for consistent identification of COVID-19 symptoms and determining

when hospitalization is appropriate, Plaintiffs did not learn of that disagreement until the

declaration was filed on the docket. Compare Dkt. 645-2 ¶ 13 (“I do not feel it is appropriate to

set specific criteria or list the symptoms to trigger specific care or a certain diagnosis. . .

Similarly, it is not appropriate to dictate that detainees should be sent to the hospital if they have

certain symptoms or complaints. . .”) with Bernwanger Dec. Exh. F (citing to expert declarations

to propose nursing protocols that list COVID-19 symptoms to aid proper diagnosis and that set

standards for hospitalization).

        Plaintiffs repeatedly informed Defendants that they were available to meet and confer

concerning the Medical Plan, but Defendants agreed only to a single phone call. See Bernwanger

Dec. ¶¶ 5-7, Exh. E. During that phone call, Defendants’ counsel declined to discuss any of

Plaintiffs’ proposals. See Bernwanger Dec. ¶ 5. In sum, Defendants stonewalled Plaintiffs and

ignored their attempts to participate in crafting the Medical Plan.

        C.      Defendants Submitted An Unresponsive Medical Plan in Defense of its
                Current Practices.

        Defendants’ final Medical Plan was only slightly modified from the draft version which

Defendants had previously described as preliminary. Despite its deficiencies, the Wellpath

Response/Treatment Document is incorporated wholesale into Defendants’ final Medical Plan.

Dkt. 645-1 at 4-6. Defendants added five new sections:

        (1) a general, aspirational description of their commitment to “providing excellent health
            care services,” Dkt. 645-1 at 1;

        (2) a mislabeled page on “Before Infection: High Risk Non-Positive Patients,” which
            largely states general affirmations regarding, for example, social distancing,
            “enhanced cleaning,” population decreases, etc.; the only point relevant to high-risk
            patients is that “a nurse will make rounds on a daily basis to high risk patients who

                                    4
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
           Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 9 of 19




             have CDC listed preexisting conditions monitoring for elevated temperature and
             symptoms.” Dkt. 645-1 at 23;

         (3) an expanded section on the “sick call process”, Dkt. 645-1 at 3;

         (4) “criteria for hospital sendout”; and

         (5) a definition of COVID-19 “recovery” including a vague expectation of “ongoing
             care” once an individual is deemed “recovered.” Dkt. 645-1 at 7 (“High risk patients
             will continue to be monitored by a medical provider at an appropriate interval deemed
             appropriate by the medical provider.”).

         In support of their final Medical Plan, Defendants produced a supplemental declaration

from Dr. Richard Medrano, the Regional Director for Wellpath, who “oversee[s] facilities in the

area including Mesa Verde and Adelanto ICE Detention Facilities.” Dkt. 645-2 (Medrano Decl.)

at 1 ¶ 1. Defendants also produced an IHSC guidance document concerning “COVID-19

Detainee Care,” dated August 7, 2020. Dkt. 645-2 at 10 (IHSC Guidance, Exh. A to Medrano

Decl.). Dr. Medrano asserted in his declaration that Wellpath “continue[s] to implement IHSC

guidelines . . . including the August 2020 IHCS [sic] recommendations.” Dkt. 645-2 (Medrano

Decl.) at 2 ¶ 3. In fact, there is no evidence that Defendants are implementing these IHSC

recommendations at Mesa Verde, and there are certain recommendations clearly not being

implemented—and even in conflict with Defendants’ Medical Plan.4


3
  This section also cites to apparent “CDC guidelines . . . for high risk patients in congregate housing,” but the
citation referenced actually does not address high-risk patients. See Dkt. 645-1 at 2 (citing
https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/shared-housing/index.html).
4
  Even assuming that the IHSC Guidance could stand alone as an operational care plan for Mesa Verde—a notion
this Court has rightly rejected (see Dkt. 595 at 1)—many IHSC recommendations are open to discretion and
interpretation. See, e.g., Dkt. 645-2 at 14 (instructing that detention centers “[c]onsider more frequent vital sign
collection if the patient is medically vulnerable” without offering concrete instruction). Defendants’ Medical Plan
also includes plain contradictions of the IHSC Guidance, such as waiting until oxygen saturation dips below 90% to
seek hospitalization whereas the IHSC Guidance instructs detention centers to consider hospitalization anywhere
below 95%. Compare Dkt. 645-1 at 7 (Medical Plan) with Dkt. 645-2 at 14 (IHSC Guidance). See also CDC,
“Discharging COVID-19 Patients,” Aug. 10, 2020, at https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-
hospitalized-patients.html (defining “severe illness” to include an oxygen saturation level less than 94%). But see
Dkt. 591-6 (Keller Dec.) ¶ 57 (class member with oxygen reading of 93% did not have another oxygen reading for
eight hours and had “no further action/evaluation . . . until the next day”). Defendants’ practice also conflicts with
IHSC recommendations in other concrete ways. For instance, Defendants do not: “[c]ohort all new arrivals,
preferably in a cell by themselves, for 14 days after their arrival,” “[c]ohort detainees who refuse testing for 14 days
                                    5
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
          Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 10 of 19




                                                          ***

         It is telling that seven months into an unprecedented global pandemic, and one month

into a Facility outbreak resulting in multiple class members facing medical emergencies,

Defendants only developed a written plan for providing medical care in response to the Court’s

order. See Dkt. 591-4 (Greifinger Dec.) ⁋ 33 (Defendants’ failure to establish a detailed plan “to

respond to the needs of COVID-infected individuals at Mesa Verde is a striking example” of

their “indifference to the obligation to mitigate the risk of COVID transmission….”). Yet, rather

than using the time they had to meaningfully engage with Plaintiffs or to draft a professional

medical plan to protect those in their care, Defendants chose to devote their time and energy to

attack the Court’s order.5 See Dkts. 645, 645-2; see also Dkts. 581, 585 (legal briefs in response

to Court’s factual questions regarding medical care).

       III.        PLAINTIFFS’ SPECIFIC OBJECTIONS TO DEFENDANTS’ MEDICAL
                   PLAN

         Plaintiffs object to Defendants’ medical care plan on the following grounds:

         First, Defendants’ Medical Plan fails to address key questions raised by the Court. See

Dkt. 595. The Court ordered that, at a minimum, the plan should address “how the defendants

will provide information to detainees (including non-English speaking individuals) about

managing and responding to symptoms, and how the defendants will ensure that they respond

promptly to sick detainees requesting medical assistance.” Id. With regard to responding to the

needs of class members with limited English proficiency, Defendants only provide that “[t]he


and monitor for symptoms consistent with COVID-19,” place symptomatic individuals “under medical isolation,” or
ensure that “[a]ll new intakes . . . receive testing prior to release to general population.” See Dkt. 645-2 at 12, 13, 14,
16, 18. The bald assertion that the IHSC recommendations guide decisions at Mesa Verde, or can otherwise be
incorporated by reference into an otherwise deficient plan, is false.
5
  Although Defendants frame their unsolicited legal brief as an opposition to a future order for injunctive relief,
which Plaintiffs have not at this time sought, Defendants appear to actually be challenging the order the Court
already issued requiring Defendants to work with Plaintiffs to develop a plan for COVID-related medical care at
Mesa Verde. See Dkt. 595. To the extent that Defendants ask the Court to revisit that order, they have improperly
moved for reconsideration without seeking leave to do so. See Civ. L.R. 7-9(a) (requiring leave of court to file a
motion to reconsider interlocutory order). Nor have Defendants met the standard here. Civ. L.R. 7-9(b).
                                    6
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
          Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 11 of 19




detainees are [] educated, in their language, for better understanding their underlying illnesses,”

and that detainees are provided translation assistance at the time of a positive COVID test. Dkt.

645-1 at 1, 4. With regard to prompt response to medical needs, Defendants outline a “sick call

policy” which provides that “urgent matters” may be seen up to 24 hours after they are

identified. Dkt. 645-1 at 3 (sick calls are collected at midnight and then “scheduled to be seen

within 24 hours for urgent matters”).6 Defendants do not provide a meaningful description of

how they intend to provide class members with information about managing COVID symptoms,

other than a vague commitment to “educate detainees regarding serious and concerning

symptoms” and a reference to CDC posters about COVID-19. Dkt. 645-1 at pp. 2-3.

         Second, Defendants’ Medical Plan confirms their unwillingness to make any changes to

their existing medical care. Indeed, the Plan does not acknowledge any shortfalls in the provision

of medical care, nor does it list any facility-specific steps Defendants will take to address the

delayed and substandard medical care that has endangered class members’ lives. See Dkt. 591-6

at ¶¶ 36, 50, 58, 62 (Keller Decl.). Defendants’ Medical Plan reinforces that Defendants have not

taken seriously either the Court’s order or the deficiencies in medical care elaborated by

Plaintiffs which preceded the Court’s order. See, e.g., Dkts. 591, 591-2, 591-3, 591-4, 591-5,




6
  As Plaintiffs previously elaborated, the practice described by Defendants under which known COVID patients are
required to fill out “sick call slips” or “kites” as the main mechanism for accessing medical care is “an entirely
unsafe and inappropriate practice” and is “dangerous because such patients should be constantly monitored and not
have to take the initiative to seek care. Dkt. 591-2 (S. Allen Dec.) ¶¶ 21-23; Dkt. 591-4 (Greifinger Dec.) ¶¶ 7, 25-
27.) See also Dkt. 591-6 (Keller Dec.) ¶¶ 41-42, 54-56 (“Despite suffering symptoms classic for acute COVID
infection, the request was triaged as being ‘routine’ rather than urgent” and the class member was seen two days
after the request and, by that time, with symptoms deteriorating so severely that he was sent to the emergency room
on the same day); Dkt. 591-3 (Beaty Dec.) ¶¶ 4-9. Further, despite express concerns about the failure to require in-
dorm custody officers to communicate urgently with medical personnel if a class member has a medical issue,
Defendants’ Medical Plan entirely ignores the role of in-dorm custody officers and leaves in place the existing
policy which leaves it up to the officer’s discretion whether to seek medical care. See Dkt. 591-4 (Greifinger Dec.)
¶¶ 28-30; Dkt. 591-3 (Beaty Dec.) ¶¶ 10-19.
                                    7
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
        Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 12 of 19




591-6. The plan to continue the status quo will only result in putting vulnerable class members at

the mercy of a medically negligent care plan.

       Third, Defendants’ Plan lacks the basic criteria for a plan in response to the pandemic.

See Dkt 591-4 at ¶ 18 (Greifinger Decl.) (“COVID-19 presents unique challenges that cannot be

met without specialized planning…”). Defendants’ Plan lacks the central elements needed in any

meaningful response to the pandemic in a detention setting, including: 1) explicit nursing

protocols for class members in different states (i.e. intake quarantine, close contacts, infected and

medically vulnerable); 2) explicit protocols for detainees with Limited English Proficiency; 3)

protocol for the care of medically vulnerable class members, infected or uninfected with COVID;

and 4) protocol for immediate attention to pressing health concerns. See Bernwanger Decl. ¶ 5,

Exh. F. While Defendants vaguely refer to “nursing protocols,” as being “in place” to address

“positive symptom screens” and “implement immediate interventions,” these supposed protocols

were not included, leaving Plaintiffs unable to probe their adequacy. See Dkt. 645-1 at 3, 6. The

Medical Plan also lacks critical details, such as the definition of “severe” COVID-19, which goes

unmentioned in the entire Plan.

       Defendants cling to general CDC and IHSC guidance as a stand-in for operational

protocol. But even the CDC acknowledges that its guidance is not intended to serve this purpose.

The CDC directs correctional facilities to, i.e., make plans to “disseminate critical information to

incarcerated/detained persons” about COVID, and isolate, test, and provide medical care for

infected individuals. See Interim Guidance on Management of Coronavirus Disease 2019

(COVID-19) in Correctional & Detention Facilities, available at:

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

correctional-detention.html (“Review existing influenza, all-hazards, and disaster plans, and

                                    8
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
          Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 13 of 19




revise for COVID-19. . . Train staff on the facility’s COVID-19 plan.”). Medical and

correctional health experts affirm that relying on general guidance does not substitute for on-the-

ground planning. See Dkt. 591-4 at ¶ 18 (Greifinger Decl.) (“It is insufficient to rely on the

general guidance from the CDC and the IHSC.”); Dkt. 591-1 at ¶¶ 19-20 (Allen Decl.) (“The fact

that no written police specific to Mesa Verde exists reflects a concerning lack of preparation.”).

Thus, Defendants’ recitation that they follow generic public health guidance does not assuage

concerns that poor facility planning could result in permanent injury or death.

         Fourth, Defendants still have neither shared with Plaintiffs nor filed publicly a number of

documents that appear integral to fully understanding their Plan. The Medical Plan itself makes

several references to separate documents or policies related to ostensible COVID-19 precautions

and care, including “Operations” related to “enhanced cleaning” in the facility (Dkt. 645-1 at 2),

“nursing protocols” for sick calls (Id. at 3), “nursing practice protocols” for moderately ill

patients (Id. at 6), information on “the monitoring and management of COVID-19 symptoms”

(Id. at 4, mentioning “written or verbal communication”), and information on “how to request

care should symptoms arise or worsen” (Id. at 4, also mentioning that information may be

“written or verbal”).7 Defendants neither shared these documents with Plaintiffs nor filed them

with the Court. The Court should order Defendants to provide the missing documents.

         Fifth, the declaration of Dr. Richard Medrano, Wellpath’s Regional Medical Director,

does not support the Medical Plan. As a threshold issue, Dr. Medrano does not practice medicine

at Mesa Verde. See Dkt. 645-2 ¶ 1 (“I visit Mesa Verde at least every two months. . . In 2016, I

briefly filled in at Mesa Verde. . .”); see also Dkt. 591 n.1 (Dr. Medrano’s professional web


7
  The Medical Plan also refers to a number of documents that may have bearing on their COVID-19 response which
Defendants did not produce to Plaintiffs or file with the Court, including a medical history evaluation (id. at 1), a
review of symptoms (id.), a process for identification of “high risk” detainees (id. at 2), an “access to care memo”
provided to newly-arrived detainees (id. at 4), and a “code blue” process for emergencies (id. at 4, 5).
                                    9
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
         Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 14 of 19




presence mentions only practice outside Mesa Verde). Dr. Medrano states that he is “often on-

call” or a “backup Physician for Mesa Verde.” See Dkt. 645-2 ¶ 1. But the declaration does not

indicate when he last visited, whether his scheduled visits continued into the pandemic, when he

last was called into Mesa Verde as an on-call or backup physician, or indeed whether, since

2016, he has ever been called into Mesa Verde as an on-call or backup physician. Dr. Medrano

can state with no specificity the capacity in which he has been involved in the provision of

medical care at Mesa Verde at all. Dr. Medrano states that “[w]e” implement IHSC and CDC

guidelines without stating who “[w]e” is or where the guidelines are being implemented. Id. ¶ 3.

        Aside from reciting CDC and IHSC guidelines, Dr. Medrano offers no credentials related

to viral or other infectious diseases, nor does he mention ever actually treating anyone diagnosed

with COVID-19. He refers to “experience and observation” regarding “obtain[ing]

appointments” for COVID-19 tests, but offers no further information about when or where this

experience or observation occurred. Id. ¶ 10. Dr. Medrano fails to establish “the standard of

community care in the United States.” Id. ¶ 4.

        Also relevant, as Plaintiffs discussed previously, see Dkt. 591 at 3, Dr. Medrano appears

to have been employed in a leadership role over the Adelanto Detention Facility at the time the

DHS Office of Inspector General (OIG) issued a scathing report finding that “[d]elayed and

[i]nadequate” medical care “[i]ncreased [h]ealth [r]isks” for detainees.8 Dr. Medrano nowhere

defends the actual medical care provided to class members. He does not explain the decision to

forego detainee testing, the refusal to administer rapid testing, the wait time for COVID test

results, or the decision to cohort detainees with pending test results.



8
  See Dkt. 591-1 Exh. 1 at 7-8 (DHS Office of Inspector General, “Management Alert - Issues Requiring Action at
the Adelanto ICE Processing Facility in Adelanto, California, September 27, 2018, available at:
https://www.oig.dhs.gov/sites/default/files/assets/Mga/2018/oig-18-86-sep18.pdf) (hereafter “OIG Report”).
                                    10
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
          Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 15 of 19




        The Court should not credit the testimony of a supervising doctor who has apparently

never visited the facility during a massive outbreak.

                                                       ***

        Overall, the Medical Plan is too vague to be useful. See, e.g., Dkt. 645-1 at 3 (“treatment

for moderate illness is very vast and depends on the presenting issue”). It lacks the kind of

actionable and explicit guidance indicative of a plan.9 Nor does it outline who is responsible for

enacting the plan or how it will be implemented. Defendants have demonstrated they have no

plan to respond to medical needs in the midst of a novel pandemic and significant outbreak.

       IV.        DEFENDANTS’ CONTRACT FOR THE PROVISION OF MEDICAL
                  CARE REQUIRES MORE MEDICAL PLANNING AND
                  PREPAREDNESS BUT INCENTIVIZES LIMITING CARE.

        Since the parties’ prior briefing on this issue, Plaintiffs have been able to review the

contract regarding the provision of medical care at Mesa Verde (“Mesa Verde Contract”).10 On

the one hand, Defendants’ own contract seems to require more medical planning, epidemic

preparedness, and prompt and effective medical care than Defendants have provided. On the

other, the Mesa Verde Contract disincentivizes the provision of such care with a payment

structure that rewards its medical care contractor for limiting its expenditures.

        The existing contractual obligations compel Wellpath, Mesa Verde’s medical care

contractor, to provide responsive and effective care. Bernwanger Dec. Exh. H (GEO 12911-

12).11 They also compel Wellpath to plan for and respond to emergencies such as the COVID-19


9
  A plan is defined as “a detailed formulation of a program of action.” Dictionary, Merriam Webster,
https://www.merriam-webster.com/dictionary/plan.
10
   The Mesa Verde Contract, as defined here, includes the original contract as well as amendments, statements of
work, and other incorporated documents.
11
   Among other things, the Mesa Verde Contract requires compliance with

          Bernwanger Dec. Exh. H (GEO 12911-12)

                                    11
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
         Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 16 of 19




pandemic. See Bernwanger Dec. Exh. H (GEO 12861)




                         ; (GEO 12909)

            ; (GEO 12927-28                                                              . Such medical

care and planning is also required by the ICE Performance-Based National Detention Standards

(“PBNDS”). See Bernwanger Dec. Exh. H (GEO 12844, 12902, 12909).12 The PBNDS require

that “detainees have access to appropriate and necessary medical . . . health care, including

emergency services.” PBNDS at 257. To meet this goal, a facility must, among other things,

have a “plan that address[es] the management of infectious and communicable diseases,

including screening, prevention, education, identification monitoring and surveillance,

immunization (when applicable), treatment, follow-up, isolation (when indicated) and reporting,”

and provide 24-hour emergency medical services to all detainees. Id. at 261.13 Despite the

obligations of the Mesa Verde Contract and the PBNDS, Defendants lack a meaningful plan and

have failed to implement effective medical care in response to the pandemic.

        The failure to develop and implement effective emergency medical planning in response

to COVID is perhaps unsurprising in light of the compensation structure for the provision of

medical care at Mesa Verde. Wellpath, the nation’s largest for-profit health care provider for

correctional facilities, is paid

                                         See Bernwanger Dec. Exh. H (GEO 13036-37) (current



12
   The PBNDS establish a set of “mandatory requirements to which a facility is bound.” ICE, Progress in
Implementing 2011 PBNDS Standards 5 (Jan. 17, 2017), https://www.hsdl.org/?abstract&did=818058.
13
   The PBNDS also require that CDC “guidelines for the prevention and control of infectious
and communicable diseases [] be followed.” PBNDS at 258. The CDC requires updating emergency plans to
account for COVID. See Dkt. 591-4 (Greifinger Decl.) ¶ 24; Dkt. 591 at 6.
                                    12
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
          Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 17 of 19




compensation structure).14 See also id. (GEO 12844, 12876-77, 12882). At the same time,

Wellpath is “

                                                                               .15 Bernwanger Dec. Exh. H

(GEO 12849, 12855, 12858). With such a compensation structure, Wellpath is incentivized to

provide fewer medical services at the lowest possible cost. As a for-profit business, Wellpath’s

return to its investors depends on how economically it can deliver care. As Wellpath is not

compensated for greater effort, it is able to garner greater profits from minimizing resource

expenditure.16

        V.        CONCLUSION

         The Court ordered Defendants to work with Plaintiffs in the service of what should be an

urgent and common goal: protecting current and future class members infected with COVID-19

from suffering serious illness and dying. Instead, in a repeat of their performance two weeks ago

when this Court first requested information about medical care at Mesa Verde, Defendants

devoted their time and energy to mounting a legal defense against a motion that Plaintiffs have


14
   CCS became Wellpath following a merger with a competitor. See Bernwanger Dec. Exh. H (GEO 12882-84)
                                                                     . See also Blake Ellis & Melanie Hicken,
“Please Help Me Before It’s Too Late,” CNN, Jan. 25, 2019, at https://www.cnn.com/interactive/2019/06/us/jail-
health-care-ccs-invs/ (“Recently renamed Wellpath after being acquired by a multibillion-dollar private equity firm
and combined with a smaller competitor, it is the nation’s largest for-profit provider of health care to correctional
facilities.”). Notably, Mesa Verde contractors were highly capable of creating a detailed plan for the transition of
medical services from CCS to Wellpath. Compare Bernwanger Dec. Exh. H (GEO 12884-94) with Dkt. 645-1.
15
   Defendants have previously asserted that hospitalizations are compensated by ICE. However, that is not clear
from Plaintiffs’ review of the contract. See, e.g., Bernwanger Dec. Exh. H (GEO 12858)




                                                                                          Defendants have stated that
this information may be included within an ICE-GEO contract.
16
   This compensation structure dictates “a focus on ‘cost containment’” which critics around the country have
decried as contributing to “substandard care that has led to deaths and other serious outcomes that could have been
avoided.” See Blake Ellis & Melanie Hicken, “Please Help Me Before It’s Too Late,” CNN, Jan. 25, 2019, at
https://www.cnn.com/interactive/2019/06/us/jail-health-care-ccs-invs/ (extensive investigation into Wellpath
practices and complaints at correctional institutions around the country).
                                    13
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
        Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 18 of 19




not filed and responding to questions the Court did not ask. See Dkts. 581, 585. Because

Defendants have refused to meaningfully engage in the meet and confer process with Plaintiffs

ordered by this Court, submitted a vague and incomplete plan, and supported their plan with a

declaration lacking any foundation of personal knowledge or competence, Plaintiffs remain at a

serious information deficit regarding the provision of medical care at Mesa Verde. Plaintiffs

therefore respectfully request that the Court:

   (1) Order Defendants to file all documents referenced by the Medical Plan filed on August

       31, but not filed concurrently with the medical plan, on the public docket by 5:00 PM on

       September 8, 2020, including:

           a. “Operations” related to “enhanced cleaning” in the facility (Dkt. 645-1 at 2);

           b. “Nursing protocols” for sick calls (id. at 3);

           c. “Nursing practice protocols” for moderately ill COVID-19 patients (id. at 6);

           d. Written information provided to detainees on “the monitoring and management of

               COVID-19 symptoms” (id. at 4); and

           e. Written information provided to detainees on “how to request care should

               symptoms arise or worsen” (id. at 4);

   (2) Order Defendants to file all existing documents related to the following practices

       mentioned in the medical plan:

           a. Medical history evaluation (id. at 1);

           b. Review of symptoms (id.);

           c. Process for identification of “high risk” detainees (id. at 2);

           d. “Access to care memo” provided to newly-arrived detainees (id. at 4); and

           e. “Code blue” process for emergencies (id. at 4, 5).

                                    14
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
       Case 3:20-cv-02731-VC Document 658 Filed 09/02/20 Page 19 of 19




   (3) Order Defendants to promptly respond to Plaintiffs’ discovery requests related to the

      provision of medical care at Mesa Verde, including but not limited to interrogatories,

      requests for document production, and depositions.

Dated: September 2, 2020                        Respectfully submitted,
                                                /s/ Emilou MacLean
                                                Manohar Raju
                                                Public Defender
                                                Matt Gonzalez
                                                Chief Attorney
                                                Francisco Ugarte
                                                Genna Ellis Beier
                                                Emilou H. MacLean
                                                OFFICE OF THE PUBLIC DEFENDER
                                                SAN FRANCISCO

                                                Bree Bernwanger
                                                Hayden Rodarte
Judah Lakin                                     LAWYERS’ COMMITTEE FOR
Amalia Wille                                    CIVIL RIGHTS OF
LAKIN & WILLE LLP                               SAN FRANCISCO BAY AREA

Jordan Wells                                    William S. Freeman
Stephanie Padilla                               Sean Riordan
AMERICAN CIVIL LIBERTIES UNION                  Angélica Salceda
FOUNDATION OF SOUTHERN                          AMERICAN CIVIL LIBERTIES UNION
CALIFORNIA                                      FOUNDATION OF NORTHERN
                                                CALIFORNIA

                                                Martin S. Schenker
                                                Timothy W. Cook
                                                Francisco M. Unger
                                                COOLEY LLP

                                                Attorneys for Petitioners-Plaintiffs




                                    15
                        CASE NO. 3:20-CV-02731-VC
PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN PLAN TO IMPROVE
MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT MESA VERDE
